Citation Nr: 0631669	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for onychomycosis of the 
fingernails and toenails.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from December 1942 to 
October 1945.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2005, the Board remanded this case to the RO for 
additional development.  Additional RO action has been 
conducted and the claim is now before the Board for further 
appellate consideration.  


FINDING OF FACT

Onychomycosis of the fingernails and toenails is not 
etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for onychomycosis of the 
fingernails and toenails have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

Letters dated in May 2002, July 2003, and March 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the 2003 and 2005 
letters were not sent prior to initial adjudication of the 
veteran's claim, there was notice sent in May 2002, prior to 
the initial rating decision.  The 2003 and 2005 letters 
provided the veteran with additional notice under the VCAA.  
Although these letters were sent subsequent to the initial 
adjudication, this was not prejudicial to him since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to him in May 2006.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The March 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).    

The available medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the 
claims file.  The veteran has also been provided with the 
opportunity to undergo VA examinations, although he has 
failed to avail himself of this.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions and 
post-service medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires (1) medical evidence of a 
current disability; 
(2) medical, or in certain circumstances, lay evidence of 
the incurrence or aggravation of a disease or injury in 
service or during the presumptive period; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In the case at hand, the veteran's service records cannot be 
found and are presumed to have been destroyed in a 1973 fire 
at the National Personnel Records Center in St. Louis, 
Missouri.  Where a veteran's service medical records are 
unavailable, the Board has a heightened duty to assist and 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there 
is no adverse presumption of service connection as a result 
of the loss of these records.  Cromer v. Nicholson, 455 F.3d 
1346 (Fed. Cir. 2006).  There is, however, an expanded duty 
to assist the veteran in obtaining evidence from alternate 
or collateral sources.  Id.  

VA has fulfilled this requirement by requesting medical 
files from all private physicians that the veteran has named 
as having provided him treatment.  VA has also offered 
reasonable efforts to help him gather any additional 
evidence that is necessary to support his claim.  In 
addition, he has been provided the opportunity to undergo a 
VA examination on several occasions.  No further assistance 
is indicated in this case.  In any event, the veteran 
himself has reported that he did not receive any treatment 
for the claimed disorder during service.  Thus, even if the 
service medical records were available, they would likely be 
of no assistance to his claim.  

Still, as the veteran has alleged that his onychomycosis was 
incurred as a result of disease or injury in service, VA 
attempted to obtain a VA medical opinion as to the etiology 
of this disorder.  However, he failed to report for 
examination.  He initially failed to report for VA 
examination in September 2005.  SSOC in September 2005 
informed him that because of his failure to report, his 
claim would be decided based on evidence of record.  See 
38 C.F.R. § 3.655.  Though he subsequently requested that he 
be rescheduled for VA examination, he again failed to show 
for his scheduled examinations in February and March 2006.  
The May 2006 SSOC  informed him of the provisions of 
38 C.F.R. § 3.655, and advised him that evidence expected 
from the scheduled VA examinations could not be considered 
due to his failure to report.  

The evidence indicates that the veteran is refusing to 
undergo VA examination.  He has also specifically indicated 
that he has no further evidence to submit.  Thus, the Board 
must make a determination based on the evidence of record.  
38 C.F.R. § 3.655.  

The evidence of record does not contain medical opinion 
linking the veteran's disorder to service.  It is noted that 
a January 2002 private medical report indicates a diagnosis 
of chronic onychomycosis of toenails and the left hand since 
World War II.  However, this is based solely on history 
provided by the claimant. A bare transcription of lay 
history, unenhanced by additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App., 406, 409 
(1995).  Even accepting as true, for the sake of argument, 
the veteran's allegation that his disorder is due to a 
fungus only present in the geographic areas in which he 
served during World War II, a competent medical opinion 
linking onychomycosis to service is not of record.  There is 
no medical documentation of the existence of this condition 
until decades after service.  Therefore, service connection 
must be denied.  

ORDER

Service connection for onychomycosis of the fingernails and 
toenails is denied.  

___________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


